Citation Nr: 0708296	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-27 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for a postoperative recurrent esophageal hiatal 
hernia with esophagitis, currently evaluated a 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1943 to May 1946 
and from July 1950 to July 1958.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which continued a 30 percent 
evaluation for an esophageal hiatal hernia.

The Board remanded the case to the RO for further development 
in August 2005.  Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

The veteran has a hiatal hernia with narrowing of the 
gastroesophageal junction and moderate to severe dysphagia; 
there is no current evidence of esophagitis or stricture in 
the esophagus, vomiting, hematemesis, or melena, and the 
veteran's weight is stable.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
postoperative recurrent esophageal hiatal hernia with 
esophagitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 38 C.F.R. § 
4.114, Diagnostic Codes 7203, 7346 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a February 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA in effect asked 
the veteran to provide any evidence that pertains to his 
claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish an effective date 
prior to the initial rating decision. However, as the Board 
is denying the appellant's claim, and as there is no 
indication that any notice deficiency reasonably affects the 
outcome of this case, the Board finds that any VCAA notice 
deficiency is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

Diagnostic Code 7346 assigns a 30 percent rating for a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2006).  A 60 percent rating is assigned 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health. Id.

Under Diagnostic Code 7203, a 30 percent evaluation is 
assigned for moderate stricture of the esophagus.  A 50 
percent evaluation is assigned for severe stricture of the 
esophagus permitting liquids only.  A maximum 80 percent 
evaluation is assigned for stricture of the esophagus 
permitting passage of liquids only, with marked impairment of 
general health.  38 C.F.R. § 4.114, Diagnostic Code 7203 
(2006).

VA treatment records from June 2001 to August 2003 show that 
the veteran has received treatment for anemia for which it 
was noted that extensive gastrointestinal work-up had been 
undiagnostic, and dysphagia to solids and liquids.  A June 
2001 esophagogastroduodenoscopy revealed a distal esophageal 
ring.   

A March 2003 VA examination, which included a review of the 
claims file, reflects a history of a hiatal hernia that was 
repaired once in 1952.  The veteran was followed by the 
gastroenterology clinic at VA for dysphagia as well as a 
residual effect of the hiatal hernia.  He had undergone three 
dilation procedures due to dysphagia; the last one was 
completed in 2001.  The veteran had been told that due to 
decreased elasticity of the lower esophagus and the 
development of esophageal ring, he was not eligible to have 
another dilation process.  The veteran claimed that the only 
problem he had related to his hiatal hernia was dysphagia, 
which had progressively gotten worse since 2001.  He denied 
any reflux or regurgitation of food, nausea, vomiting, 
diarrhea, constipation, or hematochezia at the time of the 
examination.  The veteran was well nourished, well developed, 
and was in no acute distress.  Diagnostic clinical test 
results were reviewed.  A upper gastrointestinal study 
completed in April 2002 revealed a large sliding hiatal 
hernia with no spontaneous gastroesophageal reflux seen and 
marked focal narrowing at the junction of the esophagus and 
hiatal hernia, probably a stricture which produced a slight 
delay in the passage of barium through the esophagus.  
Otherwise, the veteran had a normal upper gastrointestinal 
study.  A small bowel series was incidental of a small, 
calcified gallstone as well as incomplete rotation of cecum, 
which was a normal variant.  The veteran was assessed with a 
hiatal hernia with moderate to severe dysphagia as a residual 
effect.  

A September 2005 VA examination included a review of the 
claims file.  The examiner stated that the veteran had a 
hiatal hernia for which the veteran had had surgery in the 
1950s.  He subsequently developed a ventral hernia at the 
site of the incision.  Since the time of his last rating 
examination, the veteran did not have any dilations.  The 
veteran reported having ongoing dysphagia to both solids and 
liquids.  The liquid dysphagia was infrequent; the veteran 
could not provide the frequency.  He denied having chest 
pain, reflux, and regurgitation.  There was no evidence of 
nausea, vomiting, diarrhea, constipation, bowel habit 
changes, hematemesis, melena, or hematochezia.  There had 
been no change in weight.  An upper gastrointestinal study 
revealed evidence of a hiatal hernia and an area of narrowing 
at the gastroesophageal junction.  The veteran had an upper 
endoscopy performed that did not show any evidence of 
stricture, esophagitis, or other luminal lesion in the 
esophagus.  The veteran had a gastroesophageal junction with 
evidence of a 3-centimeter hiatal hernia.  

The examiner diagnosed the veteran with a hiatal hernia and 
postoperative dysphagia as a residual effect of the original 
operative intervention.  The examiner stated that there was 
no evidence of esophagitis or stricture in the esophagus.  
The veteran had occasional dysphagia; the frequency could not 
be determined.  The examiner stated that dysphagia was as 
likely as not related to the muscular fibrotic effects of 
surgical intervention and his distal esophagus.  The examiner 
stated, nonetheless, that it allowed the passage of all food 
material and liquid materials.  This was not causing weight 
loss due to the veteran's stable weight.  He had normal 
albumin without evidence of anemia or other circulatory 
disturbance for gastrointestinal involvement.   

The veteran is currently assigned a 30 percent evaluation 
under Diagnostic Code 7346 for a hiatal hernia.  Although 
earlier VA treatment records show that the veteran has been 
treated for anemia, the veteran is not shown to have any 
symptoms of pain, vomiting, material weight loss, 
hematemesis, or melena, and is not shown to have other 
symptoms productive of severe impairment of health to warrant 
the assignment of a higher 60 percent evaluation under 
Diagnostic Code 7346.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2006).  During VA examinations, the veteran denied 
having chest pain, and there was no evidence of vomiting, 
diarrhea, constipation, bowel habit changes, hematemesis, 
melena or hematochezia.  The veteran's weight was stable.  VA 
treatment records and VA examinations did reflect moderate to 
severe dysphagia.  Dysphagia, however, has already been 
considered in the veteran's 30 percent evaluation under 
Diagnostic Code 7346.  Id. 
	
The veteran is not shown to have moderate stricture of the 
esophagus to warrant an additional evaluation under 
Diagnostic Code 7203.  38 C.F.R. § 4.114, Diagnostic Code 
7203 (2006).  Although the veteran's March 2003 VA 
examination indicated that the veteran had a probable 
stricture, this opinion appeared to be speculative and the 
more recent September 2005 VA examination concluded that an 
upper endoscopy performed did not show any evidence of 
stricture. 
 
The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's postoperative recurrent esophageal hiatal hernia 
with esophagitis has increased to warrant a higher rating 
evaluation.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.




ORDER

An increased rating for a postoperative recurrent esophageal 
hiatal hernia with esophagitis, in excess of 30 percent, is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


